Citation Nr: 0425736	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for Meniere's disease, 
claimed as vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from December 
1962 to December 1965, March 1966 to September 1973, and from 
June 1976 to January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  That rating decision, in part, 
denied entitlement to service connection for vertigo.

The Board has rephrased the issue as entitlement to service 
connection for Meniere's disease, claimed as vertigo, to more 
accurately reflect the disability being addressed in the 
claim.  This is based on the diagnosis and medical opinion 
rendered by a VA physician in January 2004.  The veteran's 
claim has always been that he suffered from symptoms of 
dizziness and vertigo which he claimed warranted service 
connection.  The January 2004 VA medical opinion refined the 
diagnosis and stated that the veteran's vertigo and hearing 
loss were symptoms of Meniere's disease.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran served as a helicopter pilot during service.  

3.  Service medical records reveal that the veteran was 
diagnosed with sensorineural hearing loss at various times 
during service.

4.  A service medical record dated December 1978 reveals that 
the veteran had complaints of dizziness with quick movements 
of the head.

5.  The veteran is currently service-connected for bilateral 
hearing loss and bilateral tinnitus.

6.  A January 2004 VA medical opinion states that the veteran 
suffers from Meniere's disease and that hearing loss, 
dizziness, and vertigo are symptoms of that disability.  


CONCLUSION OF LAW

Meniere's disease was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the appellant the required 
notice with respect to the claim for service connection for 
vertigo in a letter dated November 2001.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim for service connection 
including obtaining medical examinations and medical 
opinions.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, even if there are deficiencies with respect to 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that the new law does not preclude the Board from 
adjudicating the veteran's claim for Meniere's disease, 
claimed as vertigo.  This is so because the Board is taking 
action favorable to the veteran by granting service 
connection; a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2003).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2003).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2003); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had Meniere's disease, or its 
symptoms during service; (2) whether he has a current 
disability; and, if so, (3) whether the current disability is 
etiologically related to service.  The Board concludes that 
medical evidence is needed to lend plausible support for the 
second and third issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  However, lay evidence may be sufficient to 
support the first issue in this case.  While lay testimony is 
not competent to provide a medical diagnosis, it is competent 
to establish and report symptoms which can be readily 
identified by a non-medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).
The symptoms of hearing loss, dizziness, and tinnitus are 
such symptoms and can be manifestations of Meniere's disease.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

The veteran's claim is that he experiences dizziness and 
vertigo with quick positional changes of his head.  He claims 
that he experienced these symptoms, along with hearing loss 
and tinnitus during service, but that he did not seek 
treatment because he feared he would lose flight status as an 
Army helicopter pilot.  He further claims that his symptoms 
of vertigo have increased in severity in recent years.

Review of the veteran's service medical records reveals that 
in July 1973, he was diagnosed with mild sensorineural 
hearing loss in both ears based upon audiometric testing.  A 
December 1978 medical treatment record reveals that the 
veteran had complaints of sinus congestion and " dizziness 
on quick movement."  The diagnostic impression was that 
these symptoms were the result of an upper respirator 
infection.  However, the Board notes that the symptoms of 
dizziness on quick movement are consistent with the veteran's 
current symptoms of vertigo.  In May 1988, a flight 
examination of the veteran was conducted.  The examining 
physician noted that the veteran suffered from mild high 
frequency hearing loss.  

The record contains a large volume of other service medical 
records including examination reports and audiogram reports 
which reveal that the veteran experienced hearing loss 
throughout service.  Numerous examination reports contain 
audiometric data showing that the veteran had pure tone 
auditory thresholds in excess of 25 decibels at multiple 
frequencies throughout service.  The United States Court of 
Appeals for Veterans Claims ("the Court") has held that the 
threshold for normal hearing is from 0 to 20 decibels, with 
higher threshold levels indicating a degree of hearing loss.  
See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).  These 
results show that the veteran had hearing loss during active 
service.  Also, an April 1980 audiogram confirms that the 
veteran was "routinely exposed to hazardous noise" as a 
result of his duties as a helicopter pilot and that hearing 
protection in the form of single flange ear plugs had been 
issued.  The requirement for ear plug hearing protection was 
again noted in a March 1987 audiogram report. 

The veteran separated from his most recent period of active 
military service in January 1990.  In October 1990, a VA 
examination of the veteran was conducted.  The veteran 
reported having hearing loss dating back to service in the 
1970s and having occasional tinnitus and dizziness during 
service.  

In November 1996, another VA examination of the veteran was 
conducted.  The veteran reported a gradual onset of bilateral 
tinnitus dating back approximately eight years.  He also 
reported experiencing vertigo at fairly regular intervals 
with rapid head movement.  Testing was conducted and revealed 
an abnormal study, but with "nonlocalizing" findings.  In 
March 1997, a VA general medical examination of the veteran 
was conducted and he again reported having difficulties with 
vertigo.  In August 1998, a VA ear examination was conducted.  
The examiner reviewed the November 1996 ENG test results 
which revealed that the veteran had a nonlocalizing 
abnormality of the vestibular system.  The diagnosis included 
bilateral sensorineural hearing loss, bilateral tinnitus, and 
severe vertigo.  

A March 1999 VA medical consultation report reveals that the 
veteran was again evaluated for his complaints of vertigo.  
The veteran reported having six to seven attacks of vertigo a 
day which lasted from seconds to minutes each.  The 
physician's impression was that the veteran suffered from 
"true spinning vertigo," and that further testing was 
warranted.  A follow-up VA examination was conducted in 
December 1999.  This time, the examining physician's opinion 
was that the veteran's vertigo could not be completely 
explained by vestibular etiology.  After additional testing 
and review, the examining physician filed an addendum in 
February 2000 to the examination report, which stated that 
the veteran's vertigo was not vestibular in origin and not 
related to the veteran's hearing loss.  Another VA 
examination conducted in August 2000 reveals a diagnosis of 
"likely central vertigo," along with bilateral high 
frequency sensorineural hearing loss, and tinnitus.  

In December 2001, another VA examination of the veteran was 
conducted.  After a full examination and work-up, the 
examining physician diagnosed the veteran with "intermittent 
imbalance."  The physician expressed that it "is my opinion 
that his imbalance is unlikely to be related to his [service-
connected] bilateral hearing loss or his [service-connected] 
hypertension."  VA outpatient treatment records dated in 
June and August 2003 revealed that the veteran still had 
complaints of hearing loss, tinnitus, and vertigo.  The 
August 2003 treatment record suspected that the veteran's 
complaints were an atypical presentation of Meniere's disease 
and referred the case for further review.  

In January 2004, a VA physician reviewed all of the evidence 
of record.  The reviewing physician noted the veteran's long 
history of bilateral sensorineural hearing loss, tinnitus, 
and vertigo.  The physician's opinion was that the veteran 
suffered from Meniere's disease and that all of the veteran's 
"symptoms are likely related to Meniere's disease . . . 
Hearing loss is a symptoms of Meniere's disease and not a 
cause."  

The evidence of record clearly shows that the veteran 
suffered from sensorineural hearing loss during service.  
There is also one medical record showing a report of 
dizziness during service, and the veteran further indicates 
he suffered from tinnitus during service although he did not 
report the symptoms.  It is also clear from the medical 
evidence of record that the veteran's complaints of vertigo 
have been difficult to evaluate and obtain a definitive 
diagnosis.  While there are diagnoses and VA medical opinions 
which indicate that the veteran's vertigo and dizziness are 
not vestibular in origin, the Board finds the January 2004 VA 
medical opinion to be more persuasive.  Specifically, the 
physician reviewed all of the medical evidence of record and 
concluded based on this evidence and the veteran's 
longstanding complaints of hearing loss, tinnitus, and 
vertigo that he suffered from Meniere's disease.  The 
physician also clearly states that hearing loss is a symptom 
of Meniere's disease.  

Service connection was granted for bilateral hearing loss in 
a November 1973 rating decision and the service medical 
records show a diagnosis of that disability during service.  
The veteran has a current diagnosis of Meniere's disease.  
Hearing loss is identified as a symptom of Meniere's disease 
and the service medical records show that the veteran 
suffered from hearing loss during service.  Moreover, the 
veteran is service-connected for his hearing loss.  As such, 
the Board finds that the hearing loss noted during service 
was a symptom of the veteran's currently diagnosed Meniere's 
disease.  Since the symptom was noted during service, it is 
reasonable to conclude that the veteran's Meniere's disease 
was manifest during active military service.  Therefore the 
evidence supports a grant of service connection for Meniere's 
disease which the veteran has claimed as vertigo.  


ORDER

Service connection for Meniere's disease, claimed as vertigo, 
is granted.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



